Citation Nr: 0826676	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The August 2007 Remand in this case indicated that the 
veteran's claim must be remanded on three bases.  The RO was 
to send the veteran a letter and provide the current 
regulations set forth by 38 C.F.R. § 3.156(a) with respect to 
new and material evidence claims, as well as corrective 
notice with respect to the establishment of a disability 
rating and effective date, as specified by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These two directives 
were accomplished by the RO in a September 2007 letter.  

The August 2007 Remand also directed that 

. . . subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
RO must review the last final rating 
decision on the issue on appeal.  Then, 
the RO must, as part of the notice 
letter discussed above, provide the 
veteran and his representative with a 
statement which sets forth the elements 
of service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for a back disorder, and 
describes what evidence would be 
necessary to substantiate the elements 
required to establish service 
connection if the claim were to be 
reopened.

With respect to the above, the RO notified the veteran in its 
September 2007 letter that his claim had been previously 
denied because he had failed to submit new and material 
evidence, and that he should submit evidence relating to that 
fact.  This fails to comply with the provisions of Kent.  
Clearly, the veteran must submit new and material evidence to 
reopen his claim.  However, the RO's September 2007 did not 
provide any information as to which elements of service 
connection failed to be substantiated by the evidence of 
record, what specific evidence needed to be submitted for his 
claim to be reopened, and what specific evidence the veteran 
needed to submit in order to satisfy those elements that were 
previously lacking.  

In this case, the September 2007 letter should have indicated 
that the veteran's claim had previously been denied because 
the third element of service connection, evidence of a nexus 
between the veteran's current back disorder and his military 
service, did not exist in the record.  Moreover, the 
September 2007 letter should have indicated that the veteran 
would have to submit evidence showing a relationship between 
his current back disorder and his military service in order 
to reopen his claim.  Finally, the September 2007 letter 
should have indicated that the veteran would have to submit a 
probative medical opinion indicating that his current back 
disorder was related to his military service in order to 
substantiate his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Because the September 2007 notice 
letter failed to comply with the provisions of Kent, an 
additional remand is required. 

Accordingly, the case is again remanded for the following 
action:

1.  Subject to the holding in Kent, the 
RO must review the last final rating 
decision on the issue on appeal.  Then, 
the RO must, as part of the notice 
letter discussed above, provide the 
veteran and his representative with a 
statement which sets forth the elements 
of service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for a back disorder, and 
describes what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
if the claim were to be reopened.  
Specifically, the letter should indicate 
that the veteran's claim had previously 
been denied because the third element of 
service connection, evidence of a nexus 
between the veteran's current back 
disorder and his military service, did 
not exist in the record; that he would 
have to submit evidence showing a 
relationship between his current back 
disorder and his military service in 
order to reopen his claim; and that he 
would have to submit a probative medical 
opinion indicating that his current back 
disorder was related to his military 
service in order to substantiate his 
claim.  

2. After the development requested has 
been completed, the RO must review the 
Remand to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




